United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                                                                                        October 23, 2003
                            UNITED STATES COURT OF APPEALS
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                    FOR THE FIFTH CIRCUIT

                                  _________________________

                                         No. 03-20136
                                    SUMMARY CALENDAR
                                  _________________________

UNITED STATES OF AMERICA

                       Plaintiff - Appellee

   v.

CANDIDO ESCOBAR

                       Defendant - Appellant

______________________________________________________________________________

                 On Appeal from the United States District Court for the
                              Southern District of Texas
                                   (H-02-CR-79-4)
______________________________________________________________________________

Before REYNALDO G. GARZA, HIGGINBOTHAM, and DeMOSS, Circuit Judges.

REYNALDO G. GARZA, Circuit Judge:1

        In this appeal we review Candido Escobar’s (hereinafter, “Escobar”) conviction for 1)

aiding and abetting and attempting to conceal, harbor, and shield illegal aliens for financial gain;

and 2) conspiring to seize and detain a Mexican national in order to compel others to pay a sum of



        1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                 -1-
money for his release. For the following reasons, we dismiss the appeal and order counsel to

show cause.

                                                   I.

                       FACTUAL AND PROCEDURAL BACKGROUND

       Pursuant to a plea agreement, Escobar plead guilty to 1) aiding and abetting and

attempting to conceal, harbor, and shield illegal aliens for financial gain; and 2) conspiring to seize

and detain a Mexican national in order to compel others to pay a sum of money for his release.

The plea agreement stated that Escobar waived his right to appeal his sentence except in cases

where his sentence was imposed above the statutory maximum or where it resulted from an

upward departure not requested by the government.

       In the presentence report, the probation officer calculated Escobar’s offense level by

applying a six-level enhancement because the second count involved a ransom demand. Escobar

objected to the six-level enhancement, but the district court overruled his objection and sentenced

him to two concurrent terms of 87 months’ imprisonment and two concurrent terms of 5 years’

supervised release. This appeal timely followed.

                                                 III.

                                WAIVER OF RIGHT TO APPEAL

       Escobar waived his right to appeal unless his sentence was in excess of the statutory

minimum or involved an upward departure not requested by the government. The six-level

enhancement for demanding a ransom does not involve either exception to the plea agreement.

United States v. Gaitan, 171 F.3d 222, 223 (5th Cir. 1999); United States v. Ho, 311 F.3d 589,

610 (5th Cir. 2002); United States v. Martinez, 274 F.3d 897, 900 (5th Cir. 2001).


                                                  -2-
        At Escobar’s Rule 11 hearing, he indicated that he understood everything in the plea

agreement and that he had no questions about it. Escobar does not argue that his plea was made

unknowingly or involuntarily. United States v. Baymon, 312 F.3d 725, 727-29 (5th Cir. 2002); 5th

Cir. R. 42.2. Thus, Escobar’s appeal is dismissed.

                                                  III.

                                            SANCTIONS

        Escobar’s court-appointed counsel, Andrew J. Williams, did not address the waiver-of-

appeal provision in the plea agreement in his brief to this court. He also failed to file a reply brief

responding to the government’s argument that Escobar had waived his right to appeal. Thus,

Williams is ordered to show cause within 15 days of the date of this opinion why sanctions should

not be imposed upon him. Gaitan, 171 F.3d at 222-24.

                                                  IV.

                                           CONCLUSION

        For the foregoing reasons, we dismiss the appeal and order counsel to show cause.




                                                  -3-